 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
 5                                        DISTRICT OF NEVADA
 6                                                   ***
 7    JOEL T. CAPALAC,                                         Case No. 2:18-cv-00563-RFB-GWF
 8                                           Plaintiff,
             v.                                                             ORDER
 9
      JAMES DZURENDA, et al.,
10
                                          Defendants.
11

12

13          At the Inmate Early Mediation Conference on May 3, 2019, the parties reached a
14   settlement. (ECF No. 9). Defendants have filed a motion to extend the time to submit a
15   proposed stipulation to dismiss through August 2, 2019 to finalize settlement documents. (ECF
16   No. 11 at 2). The Court grants the motion for extension of time through August 2, 2019. The
17   parties shall file a stipulation to dismiss on or before August 2, 2019.
18          For the foregoing reasons, IT IS ORDERED that the motion for extension of time (ECF
19   No. 11) is granted. The parties shall file a stipulation to dismiss on or before August 2, 2019.
20          Dated this 4th day of June, 2019.
21

22
                                                              GEORGE FOLEY, JR.
23                                                            UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28
                                                          1
